o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-140082-15 number release date uil ---------------------------- --------------------------------- --------------------------------------- --------------------------------------- dear ----------------- this letter responds to your request for information dated december concerning the proper form for employers to use in reporting payments waiting time penalties made under state of california law by employers to a terminated or quitting employee if the employer fails to pay the employee’s final wages within the required time period provided by state law you asked whether the payments should be reported on form 1099-misc miscellaneous income or form_w-2 wage and tax statement in an oral response to a telephone inquiry from your firm we indicated that the correct form for reporting the penalty is form 1099-misc after your office received our response you transmitted a letter indicating the reasons that you think the waiting time penalty should be reported on form_w-2 rather than form 1099-misc your position is based on your interpretation of sec_1_6041-2 of the regulations it is your view that the reference to other compensation in the regulations that is required to be reported on form_w-2 is not referring to just compensation_for services but to any payment made to the employee by the employer that is includible in the gross_income of the employee and not specifically subject_to reporting under another provision or form if contrary to your view the penalty is required to be reported on form 1099-misc you have also asked whether any penalties would apply if the employer reported the amounts on form_w-2 rather than form 1099-misc section of the california state labor code imposes the waiting time penalty if an employer willfully fails to pay without abatement or reduction in accordance with the due dates imposed by the state labor code governing the payment of wages any wages of an employee who is discharged or who quits under section if the waiting time penalty applies the wages of the employee shall continue as a penalty from the due_date of the final pay at the same rate until paid or until an action therefor is commenced but the wages shall not continue for more than days an genin-140082-15 employee who secretes or absents himself or herself to avoid payment or who refuses to receive the payment when fully tendered including any penalty then accrued under this section is not entitled to any waiting time penalty for the time during which he or she so avoids payment the penalty under section of the state labor code is based on the employee’s daily rate of pay and is calculated by multiplying the daily wage average wage on working days by the number of days that the employee was not paid up to a maximum of days overtime wages are included in calculating the penalty only if overtime is regularly scheduled each week thus occasional or infrequent overtime is not included in the calculation of the daily rate of pay for purposes of computing the penalty the day period is calendar days and includes weekends and holidays and any other days that the employee would not normally work payment of the wages or the commencement of an action stops the penalty from accruing filing a complaint in court commences an action an employee’s filing a claim with the state labor office is not considered the commencement of an action and does not stop the penalty from accruing the state labor office website states that payment of the waiting time penalty is not wages and that no deductions are taken from the penalty payment there is no dispute that under the broad definition of gross_income for federal_income_tax purposes the waiting time penalty is includible in the gross_income of the former employee who receives the payment the waiting time penalty although includible in gross_income appears to be in the nature of a penalty for the behavior of the employer that would not be wages for purposes of federal employment_taxes see revrul_72_268 1972_1_cb_313 which in part holds that liquidated_damages paid under the fair labor standards act flsa to an employee are not wages for federal employment_tax purposes the liquidated_damages paid under the flsa are similar to the waiting time penalty in that each is designed to punish employer conduct and each is paid in addition to the wages the employer is obligated to pay to the employee payments of rent salaries wages compensation or other fixed or determinable income are reportable under sec_6041 of the internal_revenue_code generally such payments are reported on a form_1099 per regulations sec_1_6041-1 however the regulations provide instances where other forms should be used for reporting such as for payments to beneficiaries of a_trust or estate reportable on form_1041 and payments of compensation from an employer to an employee reportable on form_w-2 sec_1_6041-2 specifies that wages as defined in sec_3401 and other compensation paid_by an employer to an employee in the course of the employer’s trade_or_business shall be reportable on form_w-2 as noted the payments of the waiting time penalty are not wages the payments also do not constitute compensation_for purposes of the reporting requirements under the a chief_counsel_advice cca concluded that payments of the waiting time penalties are not wages for federal_insurance_contributions_act fica federal_unemployment_tax_act futa and federal_income_tax withholding purposes genin-140082-15 regulations the internal_revenue_service has consistently interpreted the undefined term compensation in sec_1_6041-2 to include only payment for services rather than to include all payments from an employer to an employee whatsoever in this case the payments are of a punitive nature and do not compensate the employees for their services as the supreme court of california stated in pineda v bank of america n a p 3d the waiting time penalty is not designed to compensate employees for work performed instead it is intended to encourage employers to pay final wages on time and to punish employers who fail to do so payments to employees that constitute fixed or determinable income but do not compensate them for services are reported on form 1099-misc for example liquidated_damages judgments and settlements that are income but do not constitute compensation are reportable as other income in box of form 1099-misc see for example pmta vii c-d and the irs lawsuits awards and settlements audit techniques guide p the instructions for form 1099-misc similarly state that punitive_damages are reportable in box therefore the payments are subject_to reporting in box of form 1099-misc in the same manner as other non-compensatory liquidated_damages rather than on form_w-2 you have also asked whether the irs would impose penalties on a filer for reporting the payments at issue on form_w-2 rather than form 1099-misc penalties under sec_6721 and sec_6722 may be imposed with respect to failures to file and furnish the required information_return and to report the required information sec_6724 provides for a waiver of such penalties if the filer can demonstrate that it had reasonable_cause for the failures penalties may be waived if the filer demonstrates that there were significant mitigating factors including but not limited to a history of compliance the filer must also have acted in a responsible manner by among other things attempting to prevent reporting failures and promptly rectifying them therefore whether the filer would be eligible for waiver under sec_6724 depends on the facts and circumstances of the case for the reasons set forth above the waiting time penalties are reportable in box of form 1099-misc as other income they are not reportable on form_w-2 because they are neither wages nor other compensation paid to an employee within the meaning of regulations sec_1_6041-1 genin-140082-15 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_8 date if you have any additional questions please contact our office at -------------------- sincerely lynne camillo chief employment_tax branch office of the associate chief_counsel tax exempt and government entities
